216 U.S. 134 (1910)
ZARTMAN, TRUSTEE IN BANKRUPTCY,
v.
FIRST NATIONAL BANK OF WATERLOO.
No. 74.
Supreme Court of United States.
Argued January 12, 1910.
Decided February 21, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
*136 Mr. George E. Zartman pro se for plaintiff in error.
Mr. W.H. Sholes for defendant in error.
*138 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The jurisdiction in equity to decree the correction of errors in written contracts which have been caused by mutual mistake is firmly established and needs no citation of authority to sustain it. In the present case the evidence of the mistakes in question was undisputed. We are not aware that the bankruptcy law has suspended that jurisdiction.
The position of the trustee in bankruptcy seems to be that the mistake made by Bacon in dictating or writing out the contract between himself and the Waterloo Bank "is an asset in his hands as part of the estate of the bankrupt," but we cannot agree to that. The trustee claims that he takes the same kind of title as a bona fide purchaser for value, but the rule applicable to this and all similar cases is that the trustee takes the property of the bankrupt, not as an innocent purchaser, but as the debtor had it at the time of the petition, subject to all valid claims, liens and equities. Thompson v. Fairbanks, 196 U.S. 516, and cases cited. And this is so well settled that our jurisdiction of the writ of error is exceedingly doubtful. Judge Williams, speaking for Appellate Division, Fourth Department, treated of this point thus (113 App. Div. 612, 615):
"It is said that the bankruptcy of Bacon constituted a bar to the relief granted in this action. This cannot be true. The trustee took the bankrupt's property in the same condition and subject to the same liens as the bankrupt himself held it. The trustee is in no sense a bona fide purchaser for value, and entitled to protection as such. No new lien was created by the decision and judgment appealed from. The original lien was adjudicated and determined."
We concur in this view, and the judgment is
Affirmed.